IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

ARNAZ BARRINGTON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-4234

STATE ATTORNEY,

      Appellee.

_____________________________/

Opinion filed January 4, 2017.

An appeal from an order of the Circuit Court for Jefferson County.
Dawn Caloca-Johnson, Judge.

Arnaz Barrington, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WOLF and B.L. THOMAS, JJ., CONCUR.